Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 12, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162085 & (19)                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 162085
                                                                    COA: 353833
                                                                    Jackson CC: 13-003860-FC
  RANDY SCOTT STEVENS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 29, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 12, 2021
         s0309
                                                                               Clerk